F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          MAR 27 2002
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 LEONARD STEVE WESTFALL,

               Plaintiff - Appellant,

          v.                                             No. 01-1538
                                                   (D. C. No. 01-ES-1971)
 UNITED STATES DISTRICT COURT                           (D. Colorado)
 FOR THE TENTH CIRCUIT;
 COLORADO STATE
 COMPENSATION INSURANCE
 AUTHORITY; COLORADO
 DIVISION OF LABOR; COLORADO
 DIVISION OF ADMINISTRATIVE
 HEARINGS; COLORADO STATE
 ATTORNEY GENERAL’S OFFICE,
 Colorado Attorney General’s Office ex
 rel; GILPIN COUNTY DISTRICT
 COURT; JEFFERSON COUNTY
 DISTRICT COURT; GILPIN
 COUNTY; SUMMIT COUNTY;
 GARFIELD COUNTY; GARY
 SANDBLOM, P.C.; JAQUELINE
 SANDBLOM, N.P.; CHARLES
 EWING, Blackjack Towing; and
 GILPIN COUNTY SHERIFF’S
 DEPARTMENT,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
                                                                       (continued...)
Before TACHA, Chief Judge, EBEL, and LUCERO, Circuit Judges.


      After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th

Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.

      Plaintiff Westfall appeals from an order of the district court dismissing

without prejudice his complaints and a further order of the district court denying a

motion to reconsider that dismissal. Plaintiff appeals pro se alleging bias on the

part of the district court. He further alleges that the district court took various

actions that, according to plaintiff, were either mistaken or fraudulent.

      We construe the filings in this court liberally, as we are required to do

under the standards of Haines v. Kerner, 404 U.S. 519, 520-21 (1972). The

district court also construed the pleadings in that court liberally. Plaintiff filed

pro se two complaints in the district court. The magistrate judge ordered the

clerk of court to begin a civil action and ordered plaintiff to cure several

enumerated deficiencies within thirty days if he wished to pursue his claims.



      *
       (...continued)
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         -2-
Plaintiff failed to cure the deficiencies and instead filed a notice of appeal from

what was clearly a non-final action in the district court. After further

requirements that plaintiff file an amended complaint that would comply with the

pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure, Mr.

Westfall again failed to comply. The district court therefore dismissed the

complaints and the action in the district court without prejudice for failure to

prosecute.

      We find that there was no error in the determinations of the district court.

Plaintiff clearly has not met the requirements of Fed. R. Civ. P. 8(a) in the filing

of his complaints in the district court. We therefore affirm the order of the

district court for substantially the reasons given by the magistrate judge and the

district court. Plaintiff’s motion for leave to proceed without prepayment of costs

or fees is granted. AFFIRMED.

                                        ENTERED FOR THE COURT,



                                        Deanell Reece Tacha
                                        Circuit Judge




                                         -3-